Case 2:18-cv-01435-PA-KS Document 127 Filed 04/03/21 Page 1 of 2 Page ID #:1456



   1   DANIEL M. PETROCELLI (S.B. #97802)
                                                                       JS-6
        dpetrocelli@omm.com
   2   MOLLY M. LENS (S.B. #283867)
        mlens@omm.com
   3   PATRICK S. MCNALLY (S.B. #302062)
        pmcnally@omm.com
   4   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars, 8th Floor
   5   Los Angeles, California 90067
       Telephone: (310) 553-6700
   6   Facsimile: (310) 246-6779
   7   Attorneys for Defendant Guillermo del Toro
   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10   DAVID ZINDEL, AS TRUSTEE FOR                 Case 2:18-cv-01435-PA-KS
       THE DAVID ZINDEL TRUST AND
  11   THE LIZABETH ZINDEL TRUST,                   ORDER GRANTING
                                                    STIPULATION FOR DISMISSAL
  12                     Plaintiff.                 WITH PREJUDICE AS TO
                                                    DEFENDANT GUILLERMO
  13         v.                                     DEL TORO
  14   FOX SEARCHLIGHT PICTURES,                    HON. PERCY ANDERSON
       INC. ET AL,
  15
                         Defendants.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                      [PROPOSED] ORDER
                                                                      2:18-CV-01435-PA-KS
Case 2:18-cv-01435-PA-KS Document 127 Filed 04/03/21 Page 2 of 2 Page ID #:1457



   1         By stipulation of the parties and good cause having been shown, pursuant to
   2   Fed. R. Civ. P. 41(a)(1)(A)(ii), the Court hereby dismisses this action, and all
   3   claims asserted therein, against Defendant Guillermo del Toro WITH
   4   PREJUDICE, with each party to bear their own costs and attorneys’ fees.
   5         IT IS SO ORDERED.
   6

   7   Date: April 3, 2021
   8                                             ________________________________
                                                           Percy Anderson
   9
                                                      United States District Judge
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                            [PROPOSED] ORDER
                                                                            2:18-CV-01435-PA-KS
